    Case: 1:20-cv-05090 Document #: 41 Filed: 03/01/21 Page 1 of 4 PageID #:337




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                     )
 JULIA ROSSI, DELILAH PARKER and                     )
 KELVIN HOLMES, Individually and on                  ) Case No.: 1:20-cv-5090
 Behalf of All Others Similarly Situated,            )
                                                     ) Hon. Andrea R. Wood
                            Plaintiffs,              ) Hon. Magistrate Heather K. McShain
                                                     )
                 v.                                  )
                                                     )
 CLAIRE’S STORES, INC.; CLAIRE’S                     )
 BOUTIQUES, INC.; and CBI                            )
 DISTRIBUTING CORP.,                                 )
                                                     )
                            Defendants.              )
                                                     )

                          JOINT MOTION FOR ENTRY
              OF AGREED CONFIDENTIALITY AND CLAWBACK ORDER

        Plaintiffs Julia Rossi, Delilah Parker and Kelvin Homes, along with Defendants Claire’s

Stores, Inc., Claire’s Boutiques, Inc.; and CBI Distributing Corp., by and through their respective

attorneys, and in support of their Joint Motion for Entry of Agreed Confidentiality and Clawback

Order, Plaintiffs and Defendants state as follows:

        1.      Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiffs and

Defendants jointly move for entry of the [Proposed] Agreed Confidentiality and Clawback Order

attached hereto as Exhibit A.

        2.      The [Proposed] Agreed Confidentiality and Clawback Order was adopted from the

L.R. 26.2 Model Protective Order.

        3.      The proposed order has been negotiated through a meet and confer process and is

agreed to by all parties.




                                                1
    Case: 1:20-cv-05090 Document #: 41 Filed: 03/01/21 Page 2 of 4 PageID #:338




       WHEREFORE, Plaintiffs Julia Rossi, Delilah Parker and Kelvin Homes and Defendants

Claire’s Stores, Inc., Claire’s Boutiques, Inc.; and CBI Distributing Corp jointly and respectfully

request that the Court enter the agreed Order attached hereto at Exhibit A.

DATED: March 1, 2021                         /s/ Carl V. Malmstrom
                                             Tina Wolfson
                                             twolfson@ahdootwolfson.com
                                             Bradley K. King
                                             bking@ahdootwolfson.com
                                             Theodore W. Maya
                                             tmaya@ahdootwolfson.com
                                             Henry Kelston
                                             hkelston@ahdootwolfson.com
                                             AHDOOT & WOLFSON, PC
                                             2600 West Olive Avenue, Suite 500
                                             Burbank, California 91505
                                             Tel: (310) 474-9111
                                             Fax: (310) 474-8585

                                             M. Anderson Berry
                                             aberry@justice4you.com
                                             Leslie Guillon
                                             lguillon@justice4you.com
                                             CLAYEO C. ARNOLD,
                                             A PROFESSIONAL LAW CORP.
                                             865 Howe Avenue
                                             Sacramento, California 95825
                                             Tel: (916) 777-7777
                                             Fax: (916) 924-1829

                                             Katrina Carroll
                                             kcarroll@carlsonlynch.com
                                             Kyle A. Shamberg
                                             kshamberg@carlsonlynch.com
                                             CARLSON LYNCH LLP
                                             111 West Washington Street, Suite 1240
                                             Chicago, Illinois 60602
                                             Tel: (312) 750-1265

                                             Rachele R. Byrd
                                             byrd@whafh.com
                                             WOLF HALDENSTEIN ADLER
                                              FREEMAN & HERZ LLP
                                             750 B Street, Suite 1820


                                                2
Case: 1:20-cv-05090 Document #: 41 Filed: 03/01/21 Page 3 of 4 PageID #:339




                                  San Diego, CA 92101
                                  Tel: (619) 239-4599
                                  Fax: (619) 234-4599

                                  Carl V. Malmstrom
                                  malmstrom@whafh.com
                                  WOLF HALDENSTEIN ADLER
                                   FREEMAN & HERZ LLC
                                  111 W. Jackson Blvd.,
                                  Suite 1700 Chicago, Illinois 60604
                                  Tel: 312/984-0000
                                  Fax: 212/545-4653

                                  Counsel for Plaintiffs and the Proposed Class

                                  /s/ Gilbert S. Keteltas
                                  John S. Letchinger
                                  Maria Boelen
                                  BAKER HOSTETLER LLP
                                  One North Wacker Drive
                                  Suite 4500
                                  Chicago, IL 60606
                                  jletchinger@bakerlaw.com
                                  mboelen@bakerlaw.com
                                  Ph: 312.416.6200
                                  Fax: 312.416.6200

                                  Gilbert S. Keteltas (admitted pro hac vice)
                                  Carey S. Busen (admitted pro hac vice)
                                  BAKER HOSTETLER LLP
                                  1050 Connecticut Ave., NW
                                  Suite 1100
                                  Washington, DC 20036
                                  gketeltas@bakerlaw.com
                                  cbusen@bakerlaw.com
                                  Ph: 202.861.1500
                                  Fax: 202.861.1783

                                  Counsel for Defendants




                                     3
    Case: 1:20-cv-05090 Document #: 41 Filed: 03/01/21 Page 4 of 4 PageID #:340




                               CERTIFICATE OF SERVICE

       I, Carl V. Malmstrom, an attorney, hereby certify that on this 1st day of March, 2021, I

caused a copy of the foregoing document to be served on all Filing Users through the Court’s

ECF System.

       Dated: February 26, 2021                                    /s/ Carl V. Malmstrom
                                                                   Carl V. Malmstrom




                                                4
